Citation Nr: 1757696	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right hip disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from September 1972 to September 1977.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This matter was most recently before the Board in June 2017, where it was remanded to schedule the appellant for a hearing.  The appellant appeared before the undersigned Veterans Law Judge at a videoconference hearing in August 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his right hip disorder, which has manifested with arthritis and has been treated with a right hip replacement surgery, is causally connected to his service as a Reconman in the United States Marine Corps. 

The appellant testified at his August 2017 hearing that he has had problems with his hip since basic training.  He has documented stress fractures in his right leg from basic training and has testified that the pain stayed with him throughout his time in the Marines.  He has stated that his training included forced marching with heavy gear and running, which he completed, despite the pain of his injuries.

Later, as a Reconman, the appellant underwent a lot of high impact training, to include rappelling out of helicopters, and down cliffs.  It also included high-speed water inserts and land inserts from a helicopter, which he described as jumping out of a moving helicopter.  He also stated that his training involved jumping off of moving trucks to simulate parachute landings.  He stated that all of this training was done while wearing heavy gear to simulate real combat situations.  

The appellant has also testified about two accidents he was in while in service.  At his August 2017 Board hearing, he testified about an accident in October 1974 where a Jeep he was riding in crashed, causing him symptoms such as pain in his shoulder and leg.  In testimony before the RO in April 2012, the appellant has also described an accident where he was in a hard landing in a helicopter that caused several injuries and went unreported because he was not authorized to be on the helicopter at the time.  

The Board finds the appellant's testimony about the kind of training he underwent in service credible.  His testimony has been consistent through multiple statements and appears consistent with his Military Occupational Specialty (MOS) of a Marine Reconman.  

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The appellant underwent a VA examination for his right hip disability in June 2012.  At that examination, the appellant provided information on the kind of training he underwent as a Marine Reconman.  The examiner opined that the appellant's current right hip disability was not at least as likely as not related to his active service because he did not report any injuries to his hips while in service, he did not mark that he had a hip disability at his separation examination, and because he was able to complete his tour of duty in the Marine Corps.  The examiner did not provide any rationale as to why the kind of high impact training the appellant underwent, including jumping off of moving helicopters and trucks, could not have caused or contributed to his right hip arthritis later in life.  The examiner did not offer any opinion on the cause of the appellant's right hip disability or provide a reason why an opinion could not be rendered.

The June 2012 examiner reviewed the file again in September 2015 without an in-person examination of the appellant.  The examiner maintained the opinion that the appellant's current disability was not causally connected to his service.  The examiner added that there was no "plausible history of a right hip injury in service."

When VA undertakes to provide an examination under 38 U.S.C. § 5103A (2012), that examination must be adequate.  Critically, the absence of evidence of treatment for a disability in the Veteran's service treatment records cannot serve as the basis for a negative opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even when not corroborated by contemporaneous medical evidence).  The examination must also contain clear conclusions with supporting data.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the June 2012 VA examination and September 2015 addendum are inadequate.  They improperly rely on a lack of contemporaneous service treatment records to find that the appellant suffered no injury in service that could be the cause of his current right hip disability.  Further, they do not provide an adequate rationale as they do not provide any reason why the appellant's training as a Reconman did not cause or contribute to a later diagnosis of right hip arthritis.  They also do not consider the appellant's testimony regarding a hard helicopter landing.  The Board finds that a new examination is necessary in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for an appropriate VA examination to determine the nature and etiology of his right hip disability.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history, taking his in service history relating to his training as a Reconman, and reviewing the claims file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's right hip disability is causally related to his active service or any incident therein, to include repetitive use during high impact training as a Reconman (high speed land and water inserts from a helicopter, rappelling from a helicopter, and jumping off a moving truck), or any other incident therein.  

Note:  If the development of hip arthritis later in life cannot be attributed to this kind of training, this should be noted in the opinion with adequate supporting rationale.

2.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claim.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




